Name: 79/901/EEC: Commission Decision of 12 October 1979 concerning the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1973 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-07

 Avis juridique important|31979D090179/901/EEC: Commission Decision of 12 October 1979 concerning the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1973 (Only the English text is authentic) Official Journal L 278 , 07/11/1979 P. 0025 - 0026****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 117 , 12 . 5 . 1979 , P . 4 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . COMMISSION DECISION OF 12 OCTOBER 1979 CONCERNING THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE UNITED KINGDOM IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1973 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/901/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 929/79 ( 2 ), AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE ; WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , SHALL CLEAR THE ACCOUNTS OF THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE UNITED KINGDOM HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1973 ; WHEREAS THE LATTER HAS CARRIED OUT THE ON-THE-SPOT INSPECTIONS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ), PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS SHALL INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY ' S FINANCIAL RESOURCES STILL AVAILABLE TO EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO POUND ST . 396 368.33 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND THEREFORE CANNOT BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS BEEN ABLE TO GIVE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE TOTAL EXPENDITURE BY THE UNITED KINGDOM RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1973 FINANCIAL YEAR AMOUNTS TO POUND ST . 62 982 080.40 . 2 . THE ACCOUNTS OF THE AUTHORITIES AND BODIES AUTHORIZED BY THE UNITED KINGDOM TO PAY THE EXPENDITURE FINANCED BY THE FUND , GUARANTEE SECTION , DURING THE 1973 FINANCIAL YEAR SHALL BE CLEARED AS INDICATED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 12 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES AUTHORIZED BY THE UNITED KINGDOM TO PAY THE EXPENSES FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1973 // // 1 . FUNDS AVAILABLE AT THE BEGINNING OF THE YEAR 1972 // - // 2 . ADVANCES RECEIVED FOR 1973 // POUND ST . 63 312 500.00 // 3 . TOTAL AVAILABLE TO COVER EXPENDITURE FOR 1973 // POUND ST . 63 312 500.00 // 4 . EXPENDITURE INCURRED IN 1973 AND CHARGED AGAINST THE EAGGF , GUARANTEE SECTION : // - INTERVENTION BOARD FOR AGRICULTURAL PRODUCE // POUND ST . 62 982 080.40 // 5 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1973 // POUND ST . 330 419.60 //